                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVE WALTERS,                               :   CIVIL ACTION NO. 1:18-CV-2287
                                             :
                     Plaintiff               :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security,             :
                                             :
                     Defendant               :

                                         ORDER

       AND NOW, this 31st day of March, 2020, upon consideration of the report

(Doc. 17) of Magistrate Judge Gerald B. Cohn, recommending the court vacate the

decision of the administrative law judge, issued after a continuing disability review,

wherein the administrative law judge determined that plaintiff Steve Walters was

no longer disabled as of April 30, 2015, and it appearing that the Commissioner

of Social Security has not objected to the report, see FED. R. CIV. P. 72(b)(2), and

the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an

independent review of the record, the court agreeing with Judge Cohn’s analysis
and his determination that the administrative law judge erred by failing to assess

the longitudinal medical record as required for continuing disability review, and by

failing to consider whether the improvement of Walters’ mental health impairment

was merely a temporary remission, and the court further agreeing with Judge Cohn

that medical records pertaining to a September 2017 period of decompensation are

“new” and “material” evidence warranting remand pursuant to sentence six of 42

U.S.C. § 405(g), and the court thus concluding that there is no clear error on the face

of the record, it is hereby ORDERED that:

      1.     The report (Doc. 17) of Magistrate Judge Cohn is ADOPTED.

      2.     The Clerk of Court shall enter judgment in favor of Walters and
             against the Commissioner as set forth in the following paragraph.

      3.     The Commissioner’s decision is VACATED and this matter is
             REMANDED to the Commissioner with instructions to conduct a new
             administrative hearing, develop the record fully, and evaluate the
             evidence appropriately in accordance with this order and the report
             (Doc. 17) of Magistrate Judge Cohn.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
